ar a ee

aad

Fill in this information to identify your case:

    

NOV 08 2019

Debtor 1

 

Case 19-25094 Doc5-1 Filed 11/08/19 Page 1 of9
|
i
‘
{

 

Frei Nome Pe Thcas Tame Laat News U.S BE \N.CRUPTCY COURT
DiSTRICT "
_ CLEENBE NS LAND C2 Check if this is an amended
Debtor 2 DROP BOX plan, and list below the
(Spouse, If fing) First Name Middle Heme LastName sections of the plan that have

been changed.
United States Bankruptcy Court for the: District of
(State)

 

 

Case number
(If known)

 

ee

 

 

Official Form 113
Chapter 13 Plan 1217

To Debtors: This form sets out options that may be appropriate In some cases, but the presence of an option on the form does not
indicate that the option Is appropriate in your circumstances or that it is permissible In your Judicial district. Plans that
do not comply with focal rules and Judicial rulings may not be confirmable.

 

 

In the following notice to creditors, you must check each box that applies.

To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eilminated.

You should read this plan carefully and discuss it with your attorney if you have one In this bankruptcy case. If you do not
have an attomey, you may wish te consult one.

If you oppose the plan's treatment of your claim or any provision of this plan, you or your attorney must file an objection to
confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy

Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation Is filed. See

Bankruptcy Rule 3015. in addition, you may need to file a timely proof of claim in order to be paid under any plan.

The following matters may be of particular importance, Debtors must check one box on each line to state whether or not the plan

includes each of the following items. if an item is checked as “Not Included" or if both boxes are checked, the provision will
be ineffective if set out later In the plan.

ee UE a

 

 

 

 

 

1.4. | Alimit on the amount of a secured claim, set out in Section 3.2, which may result In a partial A inctuded Q Not included
payment or no payment at all to the secured creditor

1.2 | Avoidance of a judicial lien or nonpossessory, nonpurchase-money security Interest, set out in wi Included | Q) Not Included
Section 3.4

1.3 | Nonstandard provisions, sot out In Part & V8) Included | C2 Not included

 

 

 

:

Plan Payments and Length of Plan ‘

2.1 Dahtorfa’ witt make regular payments to the trustee as follows:

 

~is

~ Seager rt
“aR % perfor, fpr oO months
uw XY months.) ‘nsert additional lines if needed.

"if fewer than 60 months of paymiens-are spécined, additional monthly payments will be made to the extent necessary to make the
payments to creditors specified in this plan.

t
Official Form 113 Chapter 13 Plan Page 1 ‘

 

 
 

 

Case 19-25094 Doc5-1 Filed 11/08/19 Page 2of9

ont Oc folen hiebh Kooy cece numba

2.2 Regular payments to the trustee will be made from future Income in the following manner:

 

Check all that apply.
QO Debtor(s) will make payments pursuant to a payroll deduction order.
aa Debtor(s) will make payments directly to the trustee.
Ql Other (specify method of payment):

 

2.3 Income tax refunds.
Check one.
I Debtor(s) will retain any Income tax refunds received during the plan term.

(2 Debtor(s) will supply the trustee with a copy of each income tax retum filed during the plan term within 14 days of filing the return and will
turn aver to the trustee all income tax refunds received during the plan term.

C1 Debtor(s) will treat income tax refunds as follows:

 

 

2.4 Additional payments.
Check one.
OQ] None. if “None” is checked, the rest of § 2.4 need not be completed or reproduced.
}Roebtor(s) will make additional payment(s) to the trustee from other sources, as specified below, Describe the source, estimated amount,

as “ °f ON Yr fy ws kA pplben 1G OMT afin. ah g >

es

 

{
ss ITIOO
2.5 The total amount of estimated payments to the trustee provided for In §§ 2.1 and 2.4 is $ u 4

Treatment of Secured Claims

tnt Sealine OR

 

 

3.4 Maintenance of payments and cure of dofautt, if any.
Check one.
None. if “None” is checked, the rest of § 3.1 need not be completed or reproduced.

MM ne debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes required by
the applicable contract and noticed In conformity with any applicable rules. These payments will be disbursed either by the trustee or
directly by the debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full through disbursements by the
trustee, with interest, if any, at the rate stated. Uniess otherwise ordered by the court, the amounts listed on a proof of claim filed before the
filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed below as to the current installment payment and
arrearage. In the absence of a contrary timely filed proof of claim, the amounts stated below are controlting. If relief from the automatic stay
Is ordered as to any item of collateral listed In this paragraph, then, unless otherwise ordered by the court, all payments under this

 

 

 

 

paragraph as to that collateral will cease, and all secured claims based on that collateral will no longer be treated by the plan. The final |
column includes only payments disbursed by the trustee rather than by the debtor(s).
Name of creditor Collateral Current installment Amount of Interest rate on Monthly plan Estimated total
payment arrearage (if arrearage payment on payments by
Ku (including escrow ) "T LT 0e & (ifapplicable) arrearage 60 trustee
. — To ry
AW Wot ati Moug.e/ sHasi od , B, wo %  sXb0 Te
Disbursed by:
C) Trustee
(2 Debtorts)
$ $ % $ $
Disbursed by:
OQ) trustee
C) Debtor(s) '
insert additional claims as needed.
Official Farm 113 Chapter 13 Plan Page 2 |

 
 

Case d9-25094 Doc5-1 Filed 11/08/19 Page3of9
Debtor Qavewe L -Kavl Casé@ number

3.2 Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

 

¥y None. ff "None is checked, the rest of § 3.2 need not be completed or reproduced.
The remainder of this paragraph will be effective only if the applicable box In Part 4 of this plan fs checked.

O) The debtor(s) request that the court determine the value of the secured claims listed below. For each non-governmental secured claim
listed below, the debtor(s) state that the value of the secured claim should be as set out in the column headed Amount of secured .
claim, For secured claims of governmental units, unless otherwise ordered by the court, the value of a secured claim listed in a proof of ;
claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed below. For each listed claim, the value of
the secured claim will be pala in full with interest at the rate stated below.

The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5 of this
plan, If the amount of a creditor's secured claim is listed below as having no value, the creditor's allowed claim will be treated in its entirety
as an unsecured claim under Part 5 of this plan. Unless othenwise ordered by the court, the amount of the creditor's total claim listed on the
proof of claim controls over any contrary amounts listed in this paragraph.

 

The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on the property interest
of the debtor(s) or the estate(s) until the earlier of:

(a} payment of the undenying debt determined under nonbankruptcy law, or ; i
(b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor. .

 

 

 

 

Name of creditor Estimated amount Collateral Value of |§ Amount of Amount of Interest Monthly Estimated total
of creditor's total collateral claims'senlorto secured claim rate paymentto of monthly
claim creditor's claim creditor payments

3. 3. 3. $. _% § $ .
$ $. $ $ % § $

 

 

 

 

 

insert additional claims as needed,
3.3 Secured clalms excluded from 11 U.S.C. § 506, |

Yer one,
None. /f “None” is checked, the rest of § 3.3 need not be completed or reproduced.

 

C3 The claims listed below were either:

(1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle acquired for the
personal use of the debtor(s), or

(2) incurred within 1 year of the petition date and secured by a purchase money security interest In any other thing of value.

These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by the trustee or
directly by the debtor(s), as specified below. Unless otherwise ordered by the court, the claim amount stated on a proof of claim filed before the
filing deadline under Bankruptcy Rute 3002(c) controls over any contrary amount listed below. In the absence of a contrary timely filed proof of
clalm, the amounts stated below are controilIng. The final column Includes only payments disbursed by the trustee rather than by the debtor(s).

 

 

Name of creditor Collateral Amount of claim [nterest Monthly plan Estimated total
\ rate payment payments by truste¢
5
\ $ % a $
Disbursed) i
QO Trustee

OQ) Debtor(s)

 

 

$. % § $ ref

Disbursed by.
Q Trustee ‘ |

a: QO Debtor(s)
insert additional claims as needed. |

 

Official Form 113 Chapter 13 Plan Page

 

 
Case 19-25094 Doc5-1 Filed 11/08/19 Page4of9 ;

sou) iden Pit Bo Rao

3.4 Llen avoidance.

Check one.

one. /f "None" is checked, the rest of § 3.4 need not be completed or reproduced.
@ remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

Case number

O The judicial liens or nonpossessory, nonpurchase money security interests securing the clalms listed below Impalr exemptions to which the

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

debtor(s) would have been entitled under 11 U.S.C. § 522(b). Unless otherwise ordered by the court, a judicial lien or security interest
securing a claim listed below will be avoided to the extent that it Impairs such exemptions upon entry of the order confirming the plan. The
amount of the judicial lien or security interest that is avoided will be treated as an unsecured claim in Part 5 to the extent allowed. The
amount, if any, of the judicial lien or security Interest that is not avoided will be paid in full as a secured clalm under the plan. See 11 U.S.C.
§ 522(f) and Bankruptcy Rule 4003(d). /f more than one tien is to be avoided, provide the information separately for each lien.
Information regarding judicial Calculation of lien avoidance Treatment of remaining
secured claim
a. Amount of lien $. Amount of secured claim after!
avoidance (line a minus line f} ‘
$
b. Amount of all other liens 3.
Collateral ¢. Value of claimed exemptions +*t_____ | interest rate (if applicable)
d. Total of adding lines a, b, and c $ %
Lien identification (such as 6. Value of debtor(s)’ interest In Monthly payment on secured »
. : -§ claim
judgment date, date of lien property
Tecording, book and page number) $
Estimated total payments on
f. Sdbgiract line e from line d. $ secured claim
ee $ '
©] Line fis tess than .
A portion of the lien is avoided. (Complete the naxt column.)
insert additional claims as needed.
3.5 Surrender of collateral.
Check one.
None, if “None” is checked, the rest of § 3.5 need not be completed or reproduced.
CQ The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor's claim. The debtor(s) request that !
upon confirmation of this plan the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only and that the stay under § 13014
be terminated in all respects. Any allowed unsecured claim resulting from the disposition of the collateral will be treated in Part 5 below.
Name of creditor Collateral
ee
insert additional claims as needed.
Official Form 113 Chapter 13 Plan Page 4

 

 

me ee

RR ee VERS
 

 

Case ud Doc 5-1 . Filed 11/08/19 Page5Sof9
mo) oben, } Role Case number

EAE Treatment of Fees and Priority Claims

4.4 General

Trustee's fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full without
postpetition interest.

 

4.2 Trustee’s fees

Trustee's fees are governed by statute and may change during the course of the case but are estimated to be % of plan payments; and
during the plan term, they are estimated to total $

4.3 Attorney's fees
The balance of the fees owed to the attomey for the debtors) is estimated to be $

4.4 Priority clalms other than attorney's fees and those treated In § 4.5.

!
t
heck one. |
None. /f “None” is checked, the rast of § 4.4 need not be completed or reproduced.
Qi The debtor(s) estimate the total amount of other priority claims to be |
4.5 Domestic support obligations assigned or owed to a govemmental unit and paid fess than full amount. |
Check one.
~BkNone. if None” is checked, the rest of § 4.5 need not be completed or reproduced.

C2) The allowed priority claims listed below are based on a domestic support obligation that has been assigned to or Is owed to a '
governmental unit and will be pald less than the full amount of the claim under 11 U.S.C. § 1322(a}(4). This plan provision

 

requires that payments in § 2.1 be for a term of 60 months: see 11 U.S.C. § 1322(a)(4). ‘ ‘
Name of creditor Amount of clalm to be paid
SS ne
$
aoe SO
$

 

Insert additional claims as needed.

EERE treatment of Nonpriority Unsecured Claims

5.1 Nonpriority unsecured claims not separately classified. .

Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata, If more than one option Is checked, the option
providing the largest payment will be effective. Check ail that apply.

Cl The sum of $ —

QO

QO the funds temaining after disbursements have been made to all other creditors provided for in this pian. .

if the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $
Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

 

oO

 

% of the total amount of these claims, an estimated payment of $

|

Official Form 113 Chapter 13 Plan Page 5|

 

 
Case 19-25094 Doc5-1 Filed 11/08/19 Page6é of 9
oetiol rae ‘adhe Rais Gase number
/

 

 

 

 

 

 

 

 

5.2 Maintenance of payments and cure of any default on nonpriority unsecured clalms, Check one. |
WKnone. if “None” is checked, the rest of § 5.2 need not be completed or reproduced.
C2 The debtor(s) will maintain the contractual installment payments and cure any default In payments on the unsecured claims listed below
on which the last payment is due after the final plan payment. These payments will be disbursed either by the trustee or directly by the t
debtor(s), as specified below, The claim for the arrearage amount will be paid in full as specified below and disbursed by the trustee.
The final column Inctudes only payments disbursed by the trustee rather than by the debtor(s).
Name of creditor Current instaliment Amount of arrearage Estimated total,
& payment to be paid payments by
“ trustee
$ $F 5.
Disbursed by:
OQ) Trustee ee
UI Debtor(s)
1
$ $e 3
Disbursed by:
Q) Trustee
U1 Debtor(s)
insert additional claims as needed.
5.3 Other separately classified nonpriortty unsecured clalms. Check one. t
None. /f "None" is checked, the rest of § 5.3 need not be completed or reproduced. '
© The nonpriority unsecured allowed claims listed betow are separately classified and will be treated as follows
Name of creditor Basis for separate classification Amount to be paid — Interest rate Estimated total
and treatment on the claim {if applicable) amount of
ee payments
$ % 3
a tin,
$ % §. i
t
Insert additional claims as needed.
Executory Contracts and Unexpired Leases
]
i
6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory contracts
and unexpired leases are rejected. Check one.
None. /f “None” is checked, the rest of § 6.1 need nol be completed or reproduced. '
Q Assumed items. Current installment payments will be disbursed either by the trustee or directly by the debtor(s), as specified below, subject j
to any contrary court order or rule, Arrearage payments will be disbursed by the trustee. The final column includes only payments disbursed
by the trustee rather than by the debtor(s).

Official Form 1 13 Chapter 13 Plan Page |

 

 

 
 

Case 19-25094 Docg5-1, Filed 11/08/19 Page7 of 9
Debtor © Tabane Soncth Ko Case number

 

 

 

Name of creditor Description of leased Current instaliment Amount of Treatment of arrearage Estimated gotal
Property or executory payment arrearage to payments by
(Refer to other pian trustee
contract be pale section if applicable) "
$ $. $
Disbursed by:
Q Trustee =
~~

 

Q Debtor(s)

§ $ $
Disbursed by:
QO Trustee

Q Debtor(s)

eee

{nsert additional contracts or leases as needed.

Vesting of Property of the Estate

7.1 Property of the estate will vest In the debtor(s) upon
Check the applicable box:

ee ey

Q) plan confirmation. 1
entry of discharge.
CY other:

Nonstandard Plan Provisions

8.1 Check “None” or List Nonstandard Plan Provisions

 

AA None. /f “None” is checked, the rest of Part 8 need not be completed or reproduced.

Under, Bankruptcy Rule 3018(c), nonstandard provisions must be set forth below. A nonstandard provision fs @ provision not otherwise included in the
Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The folowing plan provisions will be effective only if there is a check in the box “Included” in $1.3.

 

 

 

 

 

 

Official Form 113 Chapter 13 Plan

 

 
rh
iled 11/08/19 Page 8 of 9

\ Case on ct Doc 5-1 .Fi
Debtor ©) ae Drak R. ANS Case number

Signature(s):

9.1 Signatures of Debtor(s) and Debtor(s)’ Attorney
if the Debtor(s) do not have an attorney, the Debtor(s) must sign below; otherwise the Debtor(s) signatures are optional. The attorney for the Debtor(s), ”

must sign below.
x ( tno a rth Robo eo

meh sniniee cee

 

 

 

 

“oan of Debtor 1 Signature of Debtor
cxecutel on t ~KD | Executedon
MM / OD /YYYY MM / DD ?Y¥YYY a
x Date J
Signature of Attomey for Debtor(s) MM / OD /YYYY

By filing this document, the Debtor(s), if not represented by an attorney, or the Attomey for Debtor(s)
also certify{iea) that the wording and order of the provisions in this Chapter 13 pian are identical to |
those contained in Official Form 113, other than any nonstandard provisions Included In Part 8.

 

— een 2 eee

|
|

Official Form 113 Chapter 13 Plan \ Page {

 

 
 

Case 19-25094 Doc 5-1

Filed 11/08/19 Page 9 of 9

Exhibit: Total Amount of Estimated Trustee Payments

 

The following are the estimated payments that the plan requires the trustee fo disburse. If the

out below and the actual plan terms, the plan terms control.

a. Maintenance and cure payments on secured ctalms (Part 3, Section 3.1 total

b. Modified secured claims (Part 3, Section 3.2 total

c. Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total

d. Judicial liens or security interests partially avolded (Part 3, Section 3,4 totah
e. Fees and priority claims (Part 4 total)
f.  Nonpriority unsecured claims (Part 5, Section 5.7, highest stated amount)

g. Maintenance and cure payments on unsecured claims (Part 5, Section §.2 tofa)

h. Separately classified unsecured clalms (Part 5, Section 5.3 total)

i. Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)

j. Nonstandard payments (Part &, total}

Total of lines a through ]

Official Form 113

Chapter 13 Plan — Exhibit

 

 

ABS CD _

 

{nN
$N
¢$—
$ 7
std. wd
s_
$

$

or,
3

 

 

 

 

Page 1

re is any difference between the amounts set}
‘

 

oe Ae sae YEA
